United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE ARMY,
FORT CAMPBELL, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-374
Issued: May 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2006 appellant filed a timely appeal from a September 8, 2006 Office
of Workers’ Compensation Programs’ merit decision affirming the denial of compensation for
lost wages between April 1 and June 1, 2005 and a denial of authorization to change physicians.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether appellant’s disability for intermittent days between April 1
and June 1, 2005 was causally related to her March 4, 2004 employment injury; and (2) whether
the Office abused its discretion in denying her request to change physicians.
FACTUAL HISTORY
On March 9, 2004 appellant, then a 46-year-old office automation assistant, filed a
traumatic injury claim alleging that she injured her right shoulder on March 4, 2004 when she
carried a box from one building to another. Dr. Donald W. Huffman, an attending Board-

certified family practitioner, diagnosed a thoracic strain and released appellant to return to
modified work as of March 12, 2004. Appellant was released to return to regular work on
April 1, 2004. The Office accepted her claim for a thoracic strain.
On April 4, 2004 appellant requested permission to change physicians.
In reports dated June 24 and November 2, 2004, Dr. Wesley L. Coker, a Board-certified
orthopedic surgeon, indicated that appellant picked up a box at work on March 4, 2004 and was
placed on a physical therapy program by her attending physician. Appellant was experiencing
pain in the distal portion of her right scapula (shoulder blade). Dr. Croker made a tentative
diagnosis of a right rhomboid strain and placed her on an exercise program.
On November 16, 2004 the Office advised appellant that it had not authorized treatment
by Dr. Coker for her March 4, 2004 employment injury, a thoracic strain which should have
resolved. It indicated that appellant needed to provide a medical report explaining how her
current condition was related to her employment injury.
On July 12, 2005 appellant filed a claim for compensation for lost wages for the period
April 1 to June 1, 2005.
On August 2, 2005 the Office asked appellant to provide medical evidence establishing
that her disability between April 1 and June 1, 2005 was causally related to her March 4, 2004
employment injury. Appellant responded that she was treated by Dr. Robert J. Pound, a
chiropractor, on intermittent days between April 1 and June 1, 2005.
On August 23, 2005 Dr. Pound indicated that he was treating appellant for pain in her
thoracic spine.
On September 2, 2005 the Office advised appellant that Dr. Pound was not authorized to
treat her because chiropractors were not authorized to treat a back strain.
By decision dated October 7, 2005, the Office denied appellant’s claim for compensation
for intermittent disability between April 1 and June 1, 2005. The Office also denied appellant’s
request to change physicians.
Appellant requested a hearing that was held on June 29, 2006.
By decision dated September 8, 2006, the Office hearing representative affirmed the
October 7, 2005 decision.
LEGAL PRECEDENT -- ISSUE 1
A claimant has the burden of proving by the preponderance of the reliable, probative and
substantial evidence that he was disabled for work as the result of an employment injury.1
Monetary compensation benefits are payable to an employee who has sustained wage loss due to
1

David H. Goss, 32 ECAB 24 (1980).

2

disability for employment resulting from the employment injury.2 Whether a particular
employment injury causes disability for employment and the duration of that disability are
medical issues which must be proved by a preponderance of reliable, probative and substantial
medical evidence.3
ANALYSIS -- ISSUE 1
Appellant claimed compensation for intermittent days between April 1 and June 1, 2005.
She was treated on those days by Dr. Pound, a chiropractor. The Office did not authorize this
treatment. Under section 8101(2) of the Federal Employees’ Compensation Act, chiropractors
are only considered physicians and their reports considered medical evidence to the extent that
they treat spinal subluxations as demonstrated by x-ray to exist. Dr. Pound did not diagnose a
spinal subluxation as shown on x-ray. He is not considered a physician under the Act in this
case. Dr. Pound’s reports are of no probative value on the issue of whether appellant was
disabled between April 1 and June 1, 2005 due to her March 4, 2004 employment injury. As he
does not qualify as a physician under the Act, the Office properly denied appellant’s claim for
compensation between April 1 and June 1, 2005.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of the Act provides that an employee injured in the performance of duty
shall be furnished with the services, appliances and supplies prescribed or recommended by a
qualified physician which are likely to cure, give relief, reduce the degree or the period of
disability or aid in lessening the amount of monthly compensation.4 This section also provides
that an employee may initially select a physician to provide medical services, appliances and
supplies in accordance with the Office’s regulations.5 These regulations provide that an
employee who wishes to change physicians must submit a written request to the Office fully
explaining the reasons for the request. The Office may approve the request in its discretion if
sufficient justification is shown.6
ANALYSIS -- ISSUE 2
On April 4, 2004 appellant requested permission to change physicians from Dr. Huffman
to Dr. Coker. The record shows that appellant’s last treatment by a physician was November 2,
2004 when she saw Dr. Coker for right shoulder pain. Dr. Coker did not provide findings on
examination, a diagnosis or a rationalized opinion explaining how appellant’s condition was
causally related to her March 4, 2004 employment injury, a thoracic strain. Appellant failed to
establish that she had any work-related medical condition after April 1, 2004, the date she was
2

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

3

Edward H. Horten, 41 ECAB 301 (1989).

4

5 U.S.C. § 8103(a).

5

Id.

6

See 20 C.F.R. § 10.316(b).

3

released to regular work by Dr. Huffman. Consequently, she did not establish a justification for
a change in physicians from Dr. Huffman to Dr. Coker. Therefore, the Office did not abuse its
discretion in denying appellant request to change physicians.
CONCLUSION
The Board finds that appellant failed to establish that her disability for intermittent days
between April 1 and June 1, 2005 was causally related to her March 4, 2004 employment injury.
The Board further finds that the Office did not abuse its discretion in denying authorization for a
change in physicians.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 8, 2006 is affirmed.
Issued: May 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

